Citation Nr: 0623413	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for systemic lupus 
erythematous (SLE).

4.  Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

Although her service has not yet been verified, it appears 
that the veteran served in the United States Army Reserve 
from June 1990 to August 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
an October 2001 rating decision, the RO denied service 
connection for bilateral hearing loss.  In a February 2004 
rating decision, the RO denied service connection for SLE, 
depression, and bilateral hallux valgus.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.

In her December 2004 substantive appeal, the veteran appeared 
to raise a claim of service connection for rheumatoid 
arthritis.  The RO has not yet addressed this claim; thus, it 
is referred for appropriate action.


REMAND

It appears that the veteran served in the United States Army 
Reserve from June 1990 to August 1999.  She had a period of 
active duty for training from June 17, 1995, to June 30, 
1995, during which time she was disabled due to a left ankle 
injury and a left paracervical and trapezius muscle strain.  
As a result, service connection is currently in effect for 
bursitis of the left ankle (rated as 20 percent disabling) 
and left paracervical and trapezius muscle strain (rated as 
10 percent disabling).

The veteran also apparently had a period of active duty for 
training from August 8, 1997, to August 16, 1997, during 
which time she was disabled due to a right knee injury.  In a 
June 1998 rating decision, the RO awarded service connection 
for traumatic arthritis of the right knee.  A 30 percent 
rating for this disability has been in effect since October 
2004.

The veteran now seeks service connection for hearing loss, 
depression, SLE, and bilateral hallux valgus.  She appears to 
contend that service connection is warranted for hearing 
loss, lupus and hallux valgus, as she developed those 
conditions at some point during her nine-year period of 
service in the Army Reserve.  She contends that she has 
depression secondary to pain caused by her SLE.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the 
"active military, naval, or air service."  38 U.S.C.A. §§ 
1110, 1131.  The term "active military, naval, or air 
service" includes "active duty, any period of active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).  

In other words, that the veteran developed hearing loss, 
lupus, depression, or hallux valgus at some point during the 
9 years she was a member of the Army Reserve is not enough.  
Rather, to warrant service connection for these disabilities, 
the veteran must show (1) that she became disabled from a 
disease or injury during a period of active duty for training 
or (2) that she became disabled from an injury during a 
period of inactive duty training.

Alternatively, where a veteran served ninety days or more 
during a period of war or after December 31, 1946, and 
certain chronic diseases, including SLE or an organic disease 
of the nervous system such as sensorineural hearing loss, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In other words, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

However, the only veterans who are entitled to the benefits 
of these legal presumptions are those who either (1) served 
on active duty; (2) were disabled or died from a disease or 
injury incurred in or aggravated in line of duty during 
active duty for training; or (3) were disabled or died from 
an injury incurred in or aggravated in line of duty during 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

In this case, the record on appeal currently does not provide 
an adequate basis upon which to adjudicate the veteran's 
claims.  Although it appears from the record that the veteran 
served in the United States Army Reserve from June 1990 to 
August 1999, her service has not yet been verified.  In 
addition, the dates and length of any periods of active duty, 
active duty for training, and inactive duty training, are not 
known, with the exception of the two periods referenced 
above.  It does appear that the veteran had additional 
periods of active service in the Army Reserve, other than in 
June 1995 and August 1997.  

In that regard, the record contains an August 1999 memorandum 
from the U.S. Total Army Personnel Command entitled 
"Physical Disability Separation" which notes that the 
veteran had been credited with a total of one year, one 
month, and 23 days of active service during her period of 
service in the Army Reserve.  Given the nature of the 
veteran's claims, the dates of any additional active duty, 
active duty for training, or inactive duty for training must 
be verified.  See 38 C.F.R. § 3.159(c)(2) (providing that 
VA's duty to assist the veteran includes obtaining relevant 
records in the custody of a Federal department or agency). 

Moreover, the Board notes that the record on appeal appears 
to be incomplete in that the record lacks service medical 
records corresponding to her entire period of service in the 
Army Reserve.  Again, VA has a duty to obtain relevant 
records from a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  Indeed, VA will end its efforts to obtain 
these records only if VA concludes that the records sought do 
not exist or that further efforts to obtain those records 
would be futile.  Id.  A remand is therefore necessary.  

Finally, the Board notes that although the RO previously 
provided the veteran with appropriate notification as 
required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the 
Court has since issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet had 
the opportunity to issue a letter complying with these 
additional requirements.  

Accordingly, this case is REMANDED for the following:

1.  The veteran and her representative 
should be provided with notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2.  The RO should contact the service 
department, or other records depository 
as appropriate, and request verification 
of the dates of the veteran's service in 
the Army Reserve from June 1990 to August 
1999, including any and all periods of 
active duty, active duty for training, 
and inactive duty training during these 
years.  The RO should also request 
complete service medical records 
pertaining to the veteran.  In the event 
any of the requested information or 
records are not available, a written 
statement to that effect should be 
included in the record.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



